DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
This action is responsive to RCE filed on 07/06/2022. Claims 1-8 are pending and being considered. Claims 1 and 7 are independent. Claims 1-6 and 8 has been amended. Thus, claims 1-8 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2022 for application number 16/317,647 has been entered.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 07/06/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claims 1 and 7, the claims recite “a first group of positions consisting of first positions of eyes, a first position of a nose, a first position of a mouth, and first positions of ears of the face image” and “a second group of positions consisting of second positions of eyes, a second position of a nose, a second position of a mouth, and second positions of ears”, which is not defined in the specification and/or drawings (Figs. 1-21).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 8, the claims recite limitations “identifying a first plurality of different polygons formed by connecting three or more positions selected from a first group of positions consisting of first positions of eyes, a first position of a nose, a first position of a mouth, and first positions of ears of the face image” and “the reference figures include a second plurality of different polygons formed by connecting three or more positions selected from a second group of positions consisting of second positions of eyes, a second position of a nose, a second position of a mouth, and second positions of ears of the user”, which is not clearly described in the specification and/or drawings (Figs. 1-21). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the specification (Para. [0030]) only describes that the reference figure for user authentication may include a polygon, such as a triangle or a rectangle, formed by connecting various positions for specifying an eye, a nose, a mouth, and an ear of a face, and does not include description of “how” three or more positions are being “selected” from a first group of positions and/or a second group of positions. Therefore, the disclosure lacks on written description of how the positions are being selected from the group of positions. Thus, the claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s).
Dependent claims 2-6 and 8 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over of Iwamoto Kinya (JP 2007257321 A), hereinafter (Kinya), in view of Masuda; Makoto et al. (US 2009/0110248 A1), hereinafter (Masuda).

Regarding claim 1, Kinya teaches a user authentication method in a user authentication device, the method comprising (Kinya, PDF Page 13 (4th Paragraph), discloses that Figs. 42A- 42F show a verification method using three face parts of both eyes and nose (i.e., by making inverted triangle, as depicted in Figs. 42A-42F), and/or as disclosed in PDF Page 1 (Abstract), a face portion tracing method to determine whether the face portion is proper or not by comparing with a predetermined face portion of an image, and/or as disclosed in PDF Page 6 (1st-5th Paragraph), a method for determining a candidate object by comparing geometric shapes of the facial parts to be specified with the geometric shapes of the candidate object): capturing a face image of a user by using a camera module (Kinya, Fig. 2 and PDF Page 2 (14th Paragraph), discloses a camera 7 as face image capturing means CL1. The camera 7 is a small camera using an image sensor such as a CCD or MOS, and is arranged at a position where the driver's face can be imaged from substantially the front, or see also PDF Page 3 (5th Paragraph)); identifying a first plurality of different polygons formed by connecting three or more positions selected from a first group of positions consisting of first positions of eyes, a first position of a nose, a first position of a mouth, and first positions of ears of the face image (Kinya, Fig. 43 and PDF Page 14 (8th Paragraph), discloses to make a plurality of triangles based on the positions of the face parts (left eyebrow EbL, right eyebrow EbR, left eye EL, right eye ER, left ear EaL, right ear EaR, nose N, mouth M, etc.), and as disclosed in PDF Page 16 (5th Paragraph), wherein the plurality of face parts (for example, the left eye EL, the right eye ER, and the nose N) are at least three to form an inverted triangle (as depicted in Figs. 43 and 44C), and as disclosed in PDF Page 13 (6th Paragraph), wherein the triangle Cta (triangular shape) formed by the detection points P1 to P3 is set as one of the current geometric shape or the current polygonal shape); and approving user identity by comparing the first plurality of different polygons with reference figures Kinya, Fig. 42C and PDF Page 13 (7th Paragraph), discloses that, in step S100603, the basic triangle Bta defined in the past frame is compared with the triangle Cta defined in the current frame, and it is determined whether or not three face parts are correctly detected. If three face parts are correctly detected in this determination, the two triangles of the past frame and the current frame are substantially congruent and coincide with each other, and the process advances to step S100604 (which ends the facial identity determination process), and as disclosed in PDF Page 13 (9th Paragraph), Accordingly, in the determination in step S100603, if some of the three face parts (one in the figure) cannot be detected correctly as shown in FIG. 42D, they are not congruent, and the process proceeds to step S100605 for further determination, or as disclosed in PDF Page 6 (1st-5th Paragraph), a method for determining a candidate object by comparing geometric shapes of the facial parts to be specified with the geometric shapes of the candidate object), wherein the reference figures include a second plurality of different polygons formed by connecting three or more positions selected from a second group of positions consisting of second positions of eyes, a second position of a nose, a second position of a mouth, and second positions of ears of the user (Kinya, Fig. 43 and PDF Page 14 (8th Paragraph), discloses to make a plurality of triangles based on the positions of the face parts (left eyebrow EbL, right eyebrow EbR, left eye EL, right eye ER, left ear EaL, right ear EaR, nose N, mouth M, etc.), and as disclosed in PDF Page 16 (5th Paragraph), wherein the plurality of face parts (for example, the left eye EL, the right eye ER, and the nose N) are at least three to form an inverted triangle (as depicted in Figs. 43 and 44C), and as disclosed in PDF Page 13 (5th Paragraph), wherein a basic triangle Bta formed using three face parts of both eyes and nose determined in the past frame as shown in FIG. 42A is created. In this case, the basic triangle Bta (triangular shape), is one of the past geometric shape or the past polygonal shape).
Kinya, as disclosed above, teaches to approve user identity by comparing the first plurality of different polygons with reference figures, wherein Kinya fails to explicilty disclose but Masuda teaches approving user identity by comparing the first plurality of different polygons with reference figures stored in advance for user authentication (Masuda, Para. [0024 and/or 0041-0042], discloses a database 15 in which feature values (hereinafter, figures that includes polygons) of a face of a registered person registered beforehand is stored; a recognition section 16 that recognizes a person in the image by comparing feature value(s) of each registered person stored in the database 15 with the feature value(s) extracted by the feature value extraction section 14; and a recognition result output section 17 that outputs a recognition result of the recognition section 16),
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Masuda’ into the teachings of ‘Kinya’, with a motivation wherein the reference figures are stored in advance for user authentication, as taught by Masuda, in order to prevent an unauthorized person to gain access to a building or a specific place based on facial recognition process by comparing the extracted feature value of the part of the face with the prestored feature value of the part of the face of the person; Masuda, Abstract and Para. [0002].

Regarding claim 2, Kinya as modified by Masuda teaches the user authentication method of claim 1, wherein Kinya further teaches the capturing of the face image of the user comprises (Kinya, Fig. 2 and PDF Page 2 (14th Paragraph), discloses a camera 7 as face image capturing means CL1): displaying an inverted triangle of the reference figures as a guide line on a screen (Kinya, PDF Page 16 (Last Paragraph), discloses to display (inverted triangle Bta, as depicted in Fig. 42C) with the representative position coordinates of the face parts […], and a plurality of face parts to be tracked based on the representative position coordinates of the plurality of face parts); and capturing the face image when an inverted triangle extracted from the face image of the user matches the guide line (Kinya, PDF Page 13 (7th Paragraph), discloses that, in step S100603, as shown in FIG. 42C, the basic (inverted) triangle Bta defined in the past frame is compared with the (inverted) triangle Cta defined in the current frame, and it is determined whether or not three face parts are correctly detected. If three face parts are correctly detected in this determination, the two triangles of the past frame and the current frame are substantially congruent and coincide with each other, and the process advances to step S100604), wherein the inverted triangle is formed by connecting the second positions of the eyes and the second position of the nose (Kinya, Figs. 42A, 42C, 43 and 44C, all depicts an inverted triangle formed by connecting the positions of the right eye, left eye and nose).

Regarding claim 3, Kinya as modified by Masuda teaches the user authentication method of claim 2, wherein Kinya as modified by Masuda further teaches the displaying of the inverted triangle comprises (Kinya, PDF Page 16 (Last Paragraph), discloses to display (inverted triangle Bta, as depicted in Fig. 42C) with the representative position coordinates of the face parts […], and a plurality of face parts to be tracked based on the representative position coordinates of the plurality of face parts) indicating that the inverted triangle extracted from the face image matches the guide line, through a color of the guide line or sound, when the inverted triangle extracted from the face image matches the guide line (Kinya, PDF Page 13 (7th Paragraph), discloses that, in step S100603, as shown in FIG. 42C, the basic (inverted) triangle Bta defined in the past frame is compared with the (inverted) triangle Cta defined in the current frame, and it is determined whether or not three face parts are correctly detected. If three face parts are correctly detected in this determination, the two triangles of the past frame and the current frame are substantially congruent and coincide with each other, and the process advances to step S100604, and as disclosed in Masuda, Para. [0045], wherein the recognition result output section 17 outputs a recognition result of the recognition section 16, that is, whether the face recognition of the user 19 has succeeded or failed from the speaker 22 and the monitor 23 by means of a sound or an image).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Masuda’ into the teachings of ‘Kinya’, with a motivation to provide an indication through a sound, as taught by Kinya, in order to recognize and prevent an unauthorized person to gain access to a building or a specific place based on facial recognition process; Masuda, Abstract and Para. [0002].

Regarding claim 4, Kinya as modified by Masuda teaches the user authentication method of claim 1, wherein Kinya as modified by Masuda further teaches further comprising registering the reference figures, before capturing of the face image of the user, wherein the registering of the reference figures comprises (Masuda, Abstract and Para. [0024], discloses a database 15 in which feature values of the face of the person of a registered person registered beforehand is stored): extracting the second plurality of different polygons from a second face image of the user (Kinya, Fig. 43 and PDF Page 14 (8th Paragraph), discloses to make a plurality of triangles based on the positions of the face parts (left eyebrow EbL, right eyebrow EbR, left eye EL, right eye ER, left ear EaL, right ear EaR, nose N, mouth M, etc.), and as disclosed in PDF Page 13 (5th Paragraph), wherein a basic triangle Bta formed using three face parts of both eyes and nose determined in the past frame as shown in FIG. 42A is created. In this case, the basic triangle Bta (triangular shape), is one of the past geometric shape or the past polygonal shape); and storing the extracted second plurality of different polygons as the reference figures (Masuda, Para. [0041], discloses that, in the database 15, feature values of faces of one or more registered persons are stored and feature values of all parts (for example, the eyes, mouth, ears, and nose) of a face extracted from a facial image of each registered person are stored).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Masuda’ into the teachings of ‘Kinya’, with a motivation to store the extracted second plurality of different polygons as the reference figures, as taught by Masuda, in order to prevent an unauthorized person to gain access to a building or a specific place based on facial recognition process by comparing the extracted feature value of the part of the face with the prestored feature value of the part of the face of the person; Masuda, Abstract and Para. [0002].

Regarding claim 6, Kinya as modified by Masuda teaches the user authentication method of claim 1, wherein Kinya further teaches the approving of the user identity comprises (Kinya, PDF Page 13 (4th Paragraph), discloses that Figs. 42A to 42F show a verification method using three face parts of both eyes and nose): calculating a horizontal length, a height, or a size of each of the first plurality of different polygons (Kinya, PDF Page 4 (Last Paragraph), discloses to obtain size of the face portions, such as size and shape of the basic triangle Bta (as disclosed in PDF Page 13 (3rd-to the-Last Paragraph) and depicted in Fig. 42A-42F)); and identifying identity based on the horizontal length, height or size (Kinya, PDF Page 13 (Last Three Paragraphs), discloses to perform determination by using the coordinates of the detection points P1 and P3 and the size and shape of the basic triangle Bta of the past frame).  

Regarding claim 7, the claim has limitations similar to those treated in the above rejection(s), and therefore are met by the references as discussed above for the independent claim 1, as the claim 7 performs the method defined in the independent claim 1. Claim 7 however also recites the following limitation(s): a non-transitory computer-readable recording medium having stored thereon a program, which when executed by a computer, performs the method defined in claim 1 (Kinya, PDF Page 2 (Last Four Paragraphs), discloses a program (program logic is programmed) having a face part detecting means CL2 and a face part tracking means CL3 is installed in a memory such as a ROM (not shown) of the microcomputer 8. When the processing is started, the microcomputer 8 executes the program to perform steps).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kinya in view of Masuda, as applied above, and further in view of Goto; Yasuo (US 2012/0044335 A1), hereinafter (Goto), and Deepak Ghimire (NPL: Geometric Feature-Based Facial Expression Recognition in Image Sequences Using Multi-Class AdaBoost and Support Vector Machines; Published: 14 June 2013), hereinafter (Deepak).

Regarding claim 5, Kinya as modified by Masuda teaches the user authentication method of claim 1, wherein Kinya further teaches the identifying of the first plurality of different polygons comprises (Kinya, see Fig. 43, illustrates a plurality of triangles): identifying a first polygon formed by connecting the first positions of the eyes and the first position of the nose of a face (Kinya, Figs. 42A-42F, 43 and 44C, all depicts an inverted triangle formed by connecting the positions of the right eye, left eye and nose); identifying a second polygon formed by connecting the first positions of the eyes and the first position of the mouth of the face (Kinya, Fig. 43, depicts an inverted triangle formed by connecting the positions of the left eye “P13”, right eye “P14” and mouth “P18” of the face);  
Kinya as modified by Masuda fails to teach but Goto teaches 13identifying a third polygon formed by connecting a center between the eyes and the ears of the face (Goto, Fig. 18 and Para. [0195], discloses a face recognition processing part 33 of the simulator main application 33 acquires tracking points 34 such as illustrated in FIG. 18, wherein C1 tracking point depicts a center between the eyes is connected through dotted line with F4 (left ear) tracking point and F5 (right ear) tracking point); identifying a sixth polygon formed by connecting the eyes and the ears of the face (Goto, Fig. 18 and Para. [0195], discloses a face recognition processing part 33 of the simulator main application 33 acquires tracking points 34 such as illustrated in FIG. 18. Wherein, as depicted in Fig. 18, F6 (left ear) tracking point, left eye (EL1, EL4) tracking points, right eye (ER4, ER1) tracking points and F7 (right ear) tracking point are connected through dotted line).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Goto’ into the teachings of ‘Kinya’ as modified by ‘Masuda’, with a motivation to identify figures (such as, third and sixth figures) based on positions of an eye, a nose, a mouth or an ear of the face image, as taught by Goto, in order to recognize the face of the user from the image view as illustrated in FIG. 17; Goto, Fig. 18 and Para. [0195].
Kinya as modified by Masuda in view of Goto fails to explicitly disclose but Deepak teaches identifying a fourth polygon formed by connecting points where vertical lines extending downward from the eyes meet an outline of the face (Deepak, PDF Page 11 and Figure 5 (Right-Most Image with Total Feature: 100), depicts a red line vertically connecting landmark point(s) between eyes and face outline); identifying a fifth polygon formed by connecting points where the center between the eyes and a horizontal line of the mouth of the face meet the vertical lines of the fourth polygon(Deepak, PDF Page 11 and Figure 5 (4th and 5th Right-Most Images with Total Feature: 80 and 100), depicts a red line to connect landmark point of the center between the eyes and a horizontal mouth line to meet with the vertical red line between eye(s) and facial outline); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Deepak’ into the teachings of ‘Kinya’ as modified by ‘Masuda’ in view of ‘Goto’, with a motivation to identify figures (such as, fourth and fifth figures) based on positions of an eye, a nose, a mouth or an ear of the face image, as taught by Deepak, in order to recognize the facial image geometrically by using the facial landmarks in different ways to extract the shape of facial features, and movement of facial features, as the expression evolves; Deepak, PDF Page 3 (2nd Paragraph).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kinya in view of Masuda, as applied above, and further in view of Liang Shiguo (CN 103514389 A), hereinafter (Liang).

Regarding claim 8, Kinya as modified by Masuda teaches the user authentication method of claim 1, wherein Kinya further teaches the reference figures for user authentication include the second plurality of different polygons extracted from at least one of various facial expressions of the user (Kinya, Fig. 43 and PDF Page 14 (8th Paragraph), discloses to make a plurality of triangles and vertical lines (such as depicted in Figs. 42A-42F, 43 and 45A-45D) based on the positions of the face parts (left eyebrow EbL, right eyebrow EbR, left eye EL, right eye ER, left ear EaL, right ear EaR, nose N, mouth M, etc.), and as disclosed in PDF Page 13 (5th Paragraph), wherein a basic triangle Bta formed using three face parts of both eyes and nose determined in the past frame as shown in FIG. 42A is created. In this case, the basic triangle Bta (triangular shape), is one of the past geometric shape or the past polygonal shape), wherein the approving comprises identifying the user based on at least one facial expression of the face image (Kinya, Fig. 42C and PDF Page 13 (7th Paragraph), discloses that the basic triangle Bta defined in the past frame (as shown in Fig. 42A, which has normal face expression) is compared with the triangle Cta defined in the current frame (as shown in Fig. 42B, which has different face expression), and it is determined whether or not three face parts are correctly detected. If three face parts are correctly detected in this determination, the two triangles of the past frame and the current frame are substantially congruent and coincide with each other, and the process advances to step S100604),
Kinya fails to disclose but Masuda teaches wherein the reference figures for user authentication are stored Masuda, Para. [0041], discloses that, in the database 15, feature values of faces of one or more registered persons are stored and feature values of all parts (for example, the eyes, mouth, ears, and nose) of a face extracted from a facial image of each registered person are stored), wherein the capturing comprises receiving a plurality of face images (Masuda, Para. [0024 and 0026], discloses an image input section 12 that acquires a facial image for each single frame from the camera 21, as depicted in Figs. 1 & 5), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Masuda’ into the teachings of ‘Kinya’, with a motivation to store the reference figures for user authentication, as taught by Masuda, in order to prevent an unauthorized person to gain access to a building or a specific place based on facial recognition process by comparing the extracted feature value of the part of the face with the prestored feature value of the part of the face of the person; Masuda, Abstract and Para. [0002].
Kinya as modified by Masuda fails to explicitly disclose but Lian teaches wherein the reference figures for user authentication are stored in an order of the various facial expressions of the user, wherein the approving comprises determining user identity based on whether the order of the various facial expressions of the user matches the order of the various facial expressions of the reference figures (Lian, PDF Page 1 (Abstract), discloses that the facial expression sequence of the user is collected through the camera, the collected expression sequence is compared with the expression sequence stored in equipment, if the collected facial expression sequence is matched with the stored expression sequence, the user is defined as a legal user).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lian’ into the teachings of ‘Kinya’ as modified by ‘Masuda’, with a motivation to determine user identity based on whether the order of the facial expressions matches an order of facial expressions in the plurality of face images, as taught by Lian, in order to improve safety and cracking difficulty of the stored facial expressions; Lian, PDF Page 1 (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496